Exhibit 10.1

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Confidential Settlement Agreement and Mutual Release (“Agreement”), is made
and entered into as of July 31, 2018 (the “Effective Date”), by and among Red
Ocean Consulting, LLC, a Florida limited liability company, Brenton Hayden,
Richard H. Enrico Revocable Trust Dated June 9, 1998, and Richard H. Enrico
(collectively, the “Creditors”), on the one hand, and Titan CNG, LLC, a Delaware
limited liability company, Titan El Toro, LLC, a Delaware limited liability
company, Titan Diamond Bar, LLC, a Delaware limited liability company, Titan
Blaine, LLC, a Minnesota limited liability company, Kirk Honour, Scott Honour,
John Yeros, Minn Shares Inc., now known as EVO Transportation & Energy Services,
Inc., a Delaware corporation (collectively, the “Debtors”), on the other hand.
The Creditors and the Debtors are collectively referred to herein as the
“Parties.”

 

RECITALS

 

WHEREAS, the Creditors commenced a lawsuit against the Debtors relating to
certain secured bridge notes and related loan documents in Hennepin County
District Court, Court File No. 27-CV-18-2405 (the “Lawsuit”); and

 

WHEREAS, the Parties have resolved their differences and desire to fully and
finally resolve and settle all of the past, present and future claims,
controversies, causes of action and disputes of any kind related to the Secured
Bridge Notes and the Debtors’ obligations thereunder through the date of the
execution of this Agreement, whether or not currently known.

 

NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:

 

AGREEMENT

 

1.  Recitals Are Material. The Parties agree that the “Recitals” set forth above
constitute material representations and terms of this Agreement upon which the
Parties are relying and, as such, are incorporated herein by reference.

 

2.  Settlement Payment. Contemporaneous with the signing of this Agreement, the
Debtors shall pay the Creditors the sum of One Million, Twenty-Two Thousand,
Fifty-Nine, and 83/100 Dollars ($1,022,059.83) (the “Settlement Payment”). The
Settlement Payment shall be made payable via wire transfer to the Messerli &
Kramer, P.A. Trust Account, C/O John Harper, III, 1400 Fifth St. Tower, 100
South 5th St., Minneapolis, MN 55402.

 

3.  Settlement Payment Allocation. The Parties agree to the allocation of the
Settlement Payment as follows:

 

A.$387,000 allocated towards the judgment against Titan CNG, LLC and Minn Shares
Inc. (n/k/a EVO Transportation & Energy Services, Inc.), pursuant to the Court’s
Order dated May 29, 2018;

 

B.$391,0001 allocated towards the judgment against Titan CNG, LLC, Titan El
Toro, LLC, Titan Diamond Bar, LLC, Titan Blaine, LLC, Kirk Honour, and Scott
Honour, pursuant to the Court’s Order dated May 29, 2018;

 

 

 

 





 



1 Debtors made a $50,000 good-faith payment to Creditors on or about June 20,
2018, thereby reducing the amounts owed on the judgments reflected in Sections
3(A) and 3(B) by $25,000, respectively.

 



 

 



 

C.$99,523.21 allocated towards Creditors’ attorneys’ fees, costs and
disbursements;

 

D.$87,070.58 allocated towards the interest on the loans from Red Ocean
Consulting, LLC; and

 

E.$57,466.04 allocated towards the interest on the loans from Richard H. Enrico
Revocable Trust Dated June 9, 1998.

 

4.  Delivery of Equity Documentation. Contemporaneous with the signing of this
Agreement, Debtors shall order documents (Share Certificates or Certificates of
Membership Units) from the stock transfer agent and cooperate in delivering to
Creditors such documents, relating to Paragraph 4 of the following Secured
Bridge Notes: (1) February 29, 2016 Secured Bridge Note for $250,000 in favor of
Red Ocean Consulting, LLC; (2) September 26, 2016 Secured Bridge Note for
$150,000 in favor of Red Ocean Consulting, LLC; (3) January 31, 2017 Secured
Bridge Note for $400,000 in favor of the Richard H. Enrico Revocable Trust Dated
June 9, 1998 (collectively, the “Secured Bridge Notes”). In addition, within two
(2) weeks of the signing of this Agreement, Debtors agree that they will
calculate and confirm the total number of shares owned by each of the Creditors.

 

5.  Withdrawal. Creditors agree that effective upon the execution of this
Agreement and payment of the Settlement Payment, they withdraw any and all
allegations and claims in the Lawsuit alleging fraud and fraudulent
misrepresentation.

 

6.  Dismissal with Prejudice. Within five (5) business days after the Settlement
Payment is made, the Parties shall file with the Hennepin County District Court
a stipulation and order for dismissal with prejudice of all claims in the
Lawsuit, along with a satisfaction of judgment. In addition, the stipulation and
order for dismissal shall specifically state that “Plaintiffs hereby withdraw
any and all allegations and claims of fraud/fraudulent misrepresentation against
Defendants.”

 

7.  Global Mutual Release of Claims. Effective upon Debtors’ payment of the
Settlement Payment, each party to this Agreement hereby absolutely and
unconditionally releases, covenants not to sue, acquits and forever discharges
each and every other party to this Agreement, and their respective
representatives, heirs, successors, and assigns, from any manner of action or
actions, causes of action, claims, including but not limited to all claims
related to the Secured Bridge Notes and the Debtors’ obligations thereunder,
that were asserted or could have been asserted in the Lawsuit, damages, debts,
demands, executions, expenses, judgments, liabilities, or losses, whether known
or unknown, liquidated or unliquidated, fixed, contingent, direct or indirect,
legal or equitable, and whether sounding in tort, contract, equity or otherwise,
related to the Secured Bridge Notes and the Debtors’ obligations thereunder,
existing on or before the Effective Date of this Agreement. Nothing herein shall
be construed to be a release of any obligations under this Agreement or the
documents referenced in this Agreement, or claims unrelated to the Secured
Bridge Notes and the Debtors’ obligations thereunder. Notwithstanding the
foregoing, Creditors specifically reserve their right to challenge the accuracy
of the calculation of their shares, as referenced in Section 4 above.   

 



 2 

 



 

8.  No Admission of Liability. The Parties understand and agree that the acts
done and evidenced by this Agreement and the covenants granted under this
Agreement are done and granted solely to compromise disputed claims and to avoid
further costs in connection with the claims; and they shall not constitute, nor
be construed as, an admission of any liability on the part of the Parties. The
Parties expressly and vehemently deny any charges of wrongdoing made against
them.







 

9.  Legal Representation. The Parties acknowledge that they were given the
opportunity to fully review, question and revise this Agreement. The Parties
acknowledge that they had the opportunity to receive the advice of independent
legal counsel prior to the execution of this Agreement, and have fully exercised
that opportunity to the extent desired and fully understand its terms and
provisions.

 

10.  No Other Representations. Each party acknowledges and agrees that he/she
has not relied on any representations or statements by the other party, whether
oral or written, other than the express statements of this Agreement, in
executing this Agreement. Each party acknowledges and agrees that no party,
agent or attorney of any party, has made any promise, representation, or
warranty whatsoever, express or implied, not contained herein to induce him/her
to execute this Agreement. This Agreement is the result of negotiation and
compromise among the Parties and will not be interpreted against the party
originally drafting this Agreement.

 

11.  Binding on Related Parties. This Agreement shall be binding on and inure to
the benefit of the Parties and their respective predecessors, successors,
estates, executors, administrators, personal representatives, heirs, parents,
subsidiaries, beneficiaries, affiliates, and assigns, and each Parties’
respective officers, directors, shareholders, members, managers, governors,
servants, employees, and/or agents (including any successors by merger, sale of
assets or other business transaction).

 

12.  Integrated Agreement. It is understood and agreed by the Parties that all
understandings and agreements heretofore had between or among the Parties with
respect to matters covered by this Agreement are merged into this Agreement and
the documents referenced in this Agreement, which fully and completely express
the Parties’ agreement. This Agreement and the documents referenced in this
Agreement constitute the entire agreement amongst the Parties with respect to
the subject matter hereof and supersede any and all prior agreements amongst
these Parties. This Agreement and the documents referenced in this Agreement
shall not be modified except by written agreement duly executed by or on behalf
of each of the Parties and dated subsequent hereto.

 

13.  Confidentiality. The Parties shall keep all settlement discussions and the
terms of this Agreement confidential and shall not disclose the same to any
persons other than their respective attorneys, accountants, tax and financial
advisors, investors, lenders, merger, acquisition or divestiture candidates,
shareholders, members, officers, directors, governors, and managers, state or
federal taxing authorities, government agencies or regulators, current or future
prospective business or financial partners, and directly related family members,
all of whom shall maintain such confidentiality, if ordered to do so by a court
of competent jurisdiction, or if required to do so by applicable law or
regulation. Disclosure is also permitted with the written consent of the
Parties.

 



 3 

 



 

14.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflicts
of law principles.

 

15.  Venue. The Parties agree that any claim arising out of or relating in any
way to this Agreement or the documents referenced in this Agreement shall only
be heard in Hennepin County District Court in the State of Minnesota.

 

16.  Voluntary Release. The Parties acknowledge that this Agreement was not
executed under any form of duress, coercion or undue influence and that they are
entering into this Agreement freely and voluntarily.

 

17.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. A signature by facsimile, photocopy or
pdf shall be deemed to have the same effect as an original signature. Once each
party to the Agreement has executed a copy of the Agreement, the Agreement shall
be considered fully executed and effective, notwithstanding that all Parties
have not executed the same copy hereof.

 

18.  Severability. The provisions of this Agreement are severable. If any
provision of the Agreement is declared invalid or unenforceable, the ruling will
not affect the validity and enforceability of any other provision of the
Agreement.

 

19.  Negotiated Agreement. This Agreement is the result of negotiation between
the Parties and/or their respective counsel. This Agreement will be interpreted
fairly in accordance with its terms and conditions and without any strict
construction in favor of any party. Any ambiguity shall not be interpreted
against the drafting party.

 

20.  Supplemental Documents. The Parties agree to cooperate fully, to execute
any and all supplementary documents, including without limitation, the
Stipulation and Order for Dismissal, and to take all additional actions which
may be necessary or appropriate to give full force and effect to the basic terms
and intent of this Agreement.

 

[Signature Pages Below]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the Effective Date above written.

 

  RED OCEAN CONSULTING, LLC       a Florida limited liability company        
By: /s/ Brenton G. Hayden   Name: Brenton G. Hayden   Title: Managing Director  
      BRENTON HAYDEN       /s/ Brenton Hayden       RICHARD H. ENRICO REVOCABLE
TRUST DATED JUNE 9, 1998         By: /s/ Richard H. Enrico   Name: Richard H.
Enrico   Title: Manager       RICHARD H. ENRICO       /s/ Richard H. Enrico    
    Titan CNG, LLC,       a Delaware limited liability company         By: /s/
Scott Honour   Name: Scott Honour   Title: Managing Member         Titan El
Toro, LLC,       a Delaware limited liability company         By: /s/ Scott
Honour   Name: Scott Honour   Title: Managing Member

 



 5 

 



 

  Titan DIAMOND BAR, LLC,       a Delaware limited liability company       By:
/s/ Scott Honour   Name: Scott Honour   Title: Managing Member       Titan
BLAINE, LLC,       a Minnesota limited liability company         By: /s/ Scott
Honour   Name: Scott Honour   Title: Managing Member

 



 6 

 



 

  scott honour       /s/ Scott Honour       KIRK HONOUR         /s/ Kirk Honour
      JOHN YEROS       /s/ John Yeros         EVO Transportation & Energy
Services, Inc., FORMERLY KNOWN AS
MINN SHARES, INC.,       a Delaware corporation         By: /s/ John Yeros  
Name: John Yeros   Title: Chief Executive Officer

 



 7 

